Citation Nr: 0614494	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-09 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a low back strain with degenerative joint disease and 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from May 1972 
to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  That decision increased the rating for the 
service-connected back disorder from noncompensable to 20 
percent.  The veteran disagreed with that evaluation.  


FINDINGS OF FACT


1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected low back strain with 
degenerative joint and disc disease is symptomatic and 
productive of functional limitation but it is not manifested 
by more than moderate limitation of motion of the lumbar 
spine, or less that 45 degrees of forward flexion of the 
thoracolumbar spine; listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, or some of the above with abnormal 
mobility on forced motion; more than moderate intervertebral 
disc syndrome; incapacitating episodes necessitating bedrest 
prescribed by a physician; or additional neurological 
disability warranting a separate compensable rating, 
including but not limited to bowel and bladder impairment.  






CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a low back strain with degenerative joint disease and 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.7, 4.40, 4.45 and Codes 5292, 5293, 5295 
(2003), 5242, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the RO decision that is the 
subject of this appeal was issued in June 1999, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

The Court's decision in Pelegrini, at 120, 121, held, in 
part, that a VCAA notice, consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of June 2003 and February 
2005 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notice adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statements of the case, as well as the VCAA 
letters and other correspondence, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Further, the veteran had an opportunity to respond 
before the RO re-adjudicated his claims.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim by VA and thus VA 
essentially cured the error in the timing of notice.  See 
Mayfield v. Nicholson; 19 Vet. App. 103 (2005) (reversed on 
other grounds No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims for 
benefits.  This includes obtaining private and government 
records which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal records have 
been obtained.  The service medical records are in the claims 
folder.  VA records have been obtained.  The veteran has been 
examined by VA for the purpose of evaluating his low back 
disability on several occasions in recent years.  These 
evaluations have been thorough in nature and adequate for 
rating purposes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no evidence of relevant Social 
Security Administration records.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, following the Board's remand, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for the disability on appeal.  
Dingess/Hartman involved a claim for service connection and 
this appeal concerns an increased rating.  In any event, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision on the rating issue because, as 
the instant Board decision finds that the preponderance of 
the evidence is against the claim for an increased rating, 
any questions as to the appropriate effective date to be 
assigned for an increase are rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, ankylosis of the lumbar spine 
was rated as 40 percent disabling where favorable and as 50 
percent disabling where unfavorable.  38 C.F.R. Part 4, Code 
5289 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2005).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2005).  

Prior to September 26, 2003, an intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 
percent rating was assigned where the condition was mild.  A 
20 percent rating was granted for a moderate condition with 
recurring attacks.  A 40 percent rating required a severe 
condition with recurring attacks and intermittent relief.  
The highest rating assignable under this code was 60 percent 
which requires a pronounced condition with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
Part 4, Code 5293 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine are, in pertinent part, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Codes 5237, 5242, 5243 (2005).  

Discussion

The veteran's claim for an increased rating was received in 
November 1998.  In it, he described increased symptoms 
interfering with his work and other activities.  He stated 
that he had not visited a doctor in about a year and a half.  

The veteran was examined by VA in May 1999.  He complained 
that back pain had continued intermittently since an in-
service injury.  Back pain depended on his use of his back 
and physical activity.  The examining doctor found that the 
veteran could flex to 45 degrees, limited by stiffness and 
some pain.  Extension went to 25 degrees.  Lateral flexion 
went to 28 degrees, bilaterally.  Rotation went to 30 
degrees, bilaterally.  The veteran's gait on a level surface 
appeared stable.  He could walk short distances on his toes 
and heels, without difficulty.  Ankle reflexes were 2+ and 
equal.  The impression was a history of back injury with 
chronic lumbosacral strain.  

The May 1999 VA X-rays disclosed degenerative change and 
degenerative disc disease at L5-S1 with significant narrowing 
of the intervertebral disc, osteophytosis, slight sclerosis 
of adjacent end plates and vacuum phenomenon.  Less 
significant spurring affected L3 and L4.  Vertebral body 
height and intervertebral disc spaces were otherwise well 
maintained.  

While there is X-ray evidence of degenerative joint and disc 
changes, the May 1999 examination does not show a listing of 
the spine, a positive Goldthwaite's sign, a marked degree of 
limitation of forward bending, or loss of lateral motion.  
The findings overall do not more nearly approximate the 
criteria for a 40 percent rating under Diagnostic code 5295.  

Degenerative joint disease, or arthritis, is rated on 
limitation of motion.  38 C.F.R. Part 4, Code 5003, 5010 
(2003).  Comparing the above clinical findings with the 
rating criteria in effect at that time, the range of motion 
falls within the moderate range, for which Code 5292 provides 
a 20 percent rating.  The limitation of motion does not 
approximate the severe limitation of motion required for the 
next higher rating, 40 percent.  38 C.F.R. § 4.7.  

Considering the rating criteria for an intervertebral disc 
syndrome, the Board notes that these criteria include 
limitation of motion, so it provides alternative criteria, 
not a basis for an additional rating, under the criteria in 
effect prior to September 26, 2003.  See VAOPGCPREC 36-97 
(Dec. 12, 1997).  Under the criteria in effect prior to that 
date, an intervertebral disc syndrome was rated as 20 percent 
rating disabling if there was a moderate condition with 
recurring attacks.  The veteran's symptoms and the recurring 
attacks he described would approximate this criteria for a 20 
percent rating.  The next higher evaluation, 40 percent, 
required a severe condition with recurring attacks and only 
intermittent relief.  The highest rating assignable under 
this code was 60 percent which requires a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (2003).  Here, the June 
1999 medical findings provide the most probative, competent 
evidence as to the extent of the disability, and those 
findings do not show the neurologic deficits consistent with 
the severe or pronounced levels of disability.  Specifically, 
there was no evidence of sciatic neuropathy or muscle spasm, 
and the ankle jerk reflexes were normal at 2+.  

The next item of evidence was dated in January 2000 and came 
from a private physician, R. A., M.D., at a private medical 
group.  January 2000 X-rays studies disclosed mild narrowing 
of the disk spaces as well as degeneration of the discs and 
some scoliosis of the lumbar spine.  The doctor wrote that 
the veteran's back condition met the criteria for a 40 
percent rating.  However, the clinician did not specify which 
clinical criteria were satisfied; he did not report any 
underlying physical findings.  The RO attempted to remedy 
this by requesting the clinical records.  They were received 
in 2004 and will be discussed below.  

In November 2000, the RO received private clinical notes 
dated in September 1997, May 1998, and December 1998.  The 
September 1997 records reflect complaints of back pain and 
other symptoms.  The May 1998 notes do not mention the back.  
In December 1998, it was reported that the veteran had a back 
problem and that his left leg became numb.  Straight leg 
raising and hip motion were okay.  The notes do not provide 
any measurements of back motion or other information for 
rating the extent of the disability.  Additional private 
records were subsequently received.  

In December 2002, a private X-ray study of the veteran's 
abdomen, done for abdominal complaints, revealed an 
approximately 0.8 centimeter round calcific density to the 
left of the L4-L5 interspace.  It was thought to perhaps be 
within the bowel, versus the ureter.  

Private clinical records show that the veteran was seen in 
March 2003 for various complaints, including chronic back 
pain.  It was reported that he had a lot of back pain, but no 
peripheral joint pain.  There were no back findings.  

Private records for August 2003 show that the veteran was 
still complaining of some back pain and occasional pain in 
the right upper quadrant or right flank.  The back was 
minimally tender in the lower lumbar area.  

In November 2003, at the private facility, the veteran 
complained of having significant backache.  Objectively, he 
was quite tender over the lumbar spine.  There was no 
information as to the range of motion.  

Another VA spine examination was done in December 2003.  The 
veteran reported that he had low back pain and could no 
longer do any type of activity.  He had been able to do his 
job as a custodian, but had pain when stripping and mopping 
floors.  He could drive for about one hour before stopping 
due to pain.  He had no radicular complaints.  There was no 
obvious deformity or muscle spasm of the lumbar spine.  He 
could flex forward to 70 degrees and then have pain.  He 
could flex another 25 degrees to touch his toes, but that 
would cause pain.  He could extend 25 degrees.  Lateral 
flexion to the right was 20 degrees.  Lateral flexion to the 
left was 20 degrees.  Rotation to the right was 25 degrees.  
Rotation to the left was 25 degrees.  Straight leg raising 
provoked pain in the back, but not in the legs.  Toe and heel 
waking were normal.  Deep tendon reflexes were 2+ in the knee 
and ankles.  The assessment was a lumbar strain and 
degenerative disc disease L5-S1.  The examiner expressed the 
opinion that with regard to the "DeLuca" factors when the 
veteran's low back was aggravated he would have a 15 percent 
worsening.  

The new rating criteria were in effect at the time of the 
December 2003 VA examination.  The veteran's combined range 
of motion was 185 degrees, reduced by 15 percent for the 
"DeLuca" factors, set forth in 38 C.F.R. §§ 4.40, 4.45, 
that would be 157 degrees.  This falls well within the 
combined range of thoracolumbar spine motion from 235 degrees 
to 120 degrees, for which the new rating schedule provides a 
10 percent rating.  The forward flexion to 70 degrees, 
reduced by 15 percent, would equal approximately 59 degrees.  
This would fall within the range of forward flexion of the 
thoracolumbar spine from 30 degrees to 60 degrees, but such 
limitation is contemplated by the current rating of 20 
percent.  The next higher rating, 40 percent, requires 
ankylosis of the entire thoracolumbar spine or a limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less.  The evidence shows that there is no ankylosis and 
the forward flexion, even with consideration of the 
"DeLuca" factors in section 4.40 and 4.45, is 59 degrees, 
which does not approximate a restriction to 30 degrees or 
less.  38 C.F.R. § 4.7.  Thus, the examination confirms a 
rating of 20 percent and no more.  

In May 2004, the veteran appeared for a hearing at the RO and 
gave sworn testimony to a decision review officer.  The 
veteran described back pain, which he treated with Motrin.  
Pain was aggravated by sitting, driving, and climbing stairs.  
Back pain limited his ability to lift.  He reported that his 
doctor put him on bed rest "awhile back."  

At this juncture, the Board notes that there is no competent 
medical evidence that the intervertebral disc syndrome 
results in "incapacitating episodes" within the meaning of 
the new rating criteria.  That is, there is no competent 
medical evidence that the disability required bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. Part 4, Code 5243, and Note (1) (2005)

A portion of a document titled "Certification of Health Care 
Provider" was received in November 2004.  It indicated that 
the veteran was taking muscle relaxers and pain killers.  He 
had episodic flare-ups.  Episodes occurred about once a month 
and caused him to lose one to two days work.  The veteran was 
reportedly unable to perform long drives, prolonged standing, 
heavy lifting, climbing ladders and mopping and stripping 
floors.  

The veteran was again examined by VA in March 2005.  He 
complained of back pain exacerbated by numerous factors.  He 
had decreased lordosis and tenderness to palpation of the 
paraspinal muscles in the lumbar region.  Flexion went to 60 
degrees, with pain at that point.  Extension became painful 
at 15 degrees.  Rotation went to 45 degrees, bilaterally.  
Lateral bending was 30 degrees, bilaterally.  Straight leg 
raising went to 90 degrees, bilaterally, with some low back 
pain on the left.  Deep tendon reflexes were 2+ at the 
patellas, 2+ left plantar reflex and 1+ right plantar reflex.  
The diagnosis was degenerative joint disease and degenerative 
disc disease of L5-S1.  It was commented that the "DeLuca" 
factor was 15 percent with function limited primarily by pain 
and secondarily by fatigability, lack of endurance and rarely 
loss of coordination.  In an addendum dated in July 2005, the 
examiner revised the opinion to read that the "DeLuca" 
factor was 15 degrees with function primarily limited by pain 
following repetitive movement or during a flare-up and 
additionally limited during those times by fatigability and 
loss of endurance without loss of coordination.  

As discussed above, under the current rating criteria, the 
next higher rating, 40 percent requires ankylosis (which has 
not been demonstrated here) or a limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  On 
the March 2005 VA examination forward flexion went to 60 
degrees, before it was limited by pain.  If this is reduced 
by 15 percent for "DeLuca" factors of 38 C.F.R. §§ 4.40 and 
4.45, the effective limitation of flexion would be to 51 
degrees.  If it is reduced by 15 degrees, per the July 2005 
addendum, the effective limitation of flexion would be 45 
degrees.  This is squarely within the criteria for a 20 
percent rating, more than 30 and not more than 60 degrees, 
and does not approximate the restriction to 30 degrees or 
less required for a higher rating.  

In summary, the veteran's service-connected low back strain 
with degenerative joint and disc disease is symptomatic and 
productive of functional limitation, but it is not manifested 
by more than moderate limitation of motion of the lumbar 
spine or more than moderate intervertebral disc syndrome.  
There is no medical evidence of incapacitating episodes 
necessitating bedrest prescribed by a physician.  Forward 
flexion of the thoracolumbar spine has been demonstrated to 
the equivalent of 45 degrees, but such does not support an 
increased rating under the former or current criteria.  As to 
the criteria for rating lumbosacral strain, while these is X-
ray evidence of osteo-arthritic changes and degenerative disc 
changes, there is no medical evidence of listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion, or some of the above with 
abnormal mobility on forced motion.  That is, most of the 
criteria for a 40 percent rating for lumbosacral strain are 
not met.  38 C.F.R. § 4.71a, Diagnostic code 5295.  Finally, 
the relevant medical evidence does not show additional 
neurological disability warranting a separate compensable 
rating, including but not limited to bowel and bladder 
impairment.  



The veteran's private physician has expressed an opinion that 
the veteran's service-connected back disability meets the 
criteria for a 40 percent rating.  This is not persuasive 
because the doctor did not provide any findings to support 
his opinion as to the rating.  Moreover, while the private 
records reflect continuing complaints of back pain, they do 
not report the limitations of motion, or other factors 
necessary to rate the disability.  On the other hand there 
have been three VA examinations since the veteran reopened 
his claim.  They all show that under both old and new rating 
criteria, the service-connected back disability warrants a 20 
percent rating and that it does not approximate most of the 
applicable criteria for a higher evaluation.  These 
examination reports provide a preponderance of evidence, 
which, because they address the rating criteria, outweigh the 
private physician's opinion and private medical records by a 
wide margin.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2005).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for a low back 
strain with degenerative joint disease and degenerative disc 
disease is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


